DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
All references in the IDS form filed have been acknowledged by the Examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claims 1, 3, 5-9, and 10-11 objected to because of the following informalities:  
Claims 1, 5-6, 8, 10 and 11- all instances of “hollow tube” should read as “single hollow tube”  
Claims 3 and 9- all instances of “the knee brace” should read as “the knee brace or other leg holding device)
Claim 7- “the ankle brace has straps to secure the brace” should read as “the ankle brace or cuff has straps to secure the ankle brace or cuff”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claims 1 and 8, it recites “two pneumatic or hydraulic cylinders each disposed inside a single hollow tube and one each disposed on each side of a human leg”. It is unclear what structure “one each disposed on each side of a human leg” is referring to as it may be directed to either one of the two pneumatic or hydraulic cylinders or one of the single hollow tubes wherein there is one disposed on each side of a human leg.
Regarding claim 2, it recites “four cylinders, two cylinders each configured to be placed on each side of each leg of a patient”. It is unclear if the ‘cylinders’ as discussed in the claim are the same claimed “pneumatic or hydraulic cylinders” of claim 1. The disclosure of the invention does not provide any distinction between the two sets of recited cylinders. Thus the Examiner is interpreting the cylinders of claim 2 to be the same “pneumatic or hydraulic cylinders” of claim 1.
Regarding claims 5 and 10-11, recites the limitation "the cylinder" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear if “the cylinder” as recited in the dependent claims is the same as the “two pneumatic or hydraulic cylinders” as earlier recited in independent claims 1 and 8.
Regarding claim 11 recites the limitation "the extended structure" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-7 and 9-12 are also rejected as they are dependent off of 112b rejected claims 1 and 8 as discussed above.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 is understood to further broaden the claim limitations of claim 1 as now it is recited that there are “four cylinders” as opposed to “two pneumatic or hydraulic cylinders” as claimed in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites “one each disposed on each side of a human leg” wherein this limitation is interpreted to positively encompass a human organism. The Examiner suggests the limitation be amended to read as “one each configured to be disposed on each side of a human leg” in order to passively encompass a human organism.
Claim 7 recites “the ankle brace has straps to secure the brace around the leg above the ankle” wherein this limitation is interpreted to positively encompass a human organism. The Examiner suggest the limitation be amended to read as “the ankle brace has straps configured to secure the brace around the leg above the ankle” in order to passively encompass a human organism.
Claims 2-7 are also rejected as they are dependent off of 101 rejected claim 1 as discussed above.
Claim Rejections - 35 USC § 102














The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorsteinsson (US 2008/0039756 A1).
Regarding claim 8, Thorsteinsson discloses a system for the distraction of human knee joints for stretching and straightening (Abstract, Figure 1- orthosis 10) comprising: two pneumatic or hydraulic cylinders (Figure 1- second cylinder 320 and shaft 304 of actuators 300, [0080]- “Further, spring elements may be replaced with other resilient or compressible members such as hydraulic, pneumatic, or other actuators using a compressible or incompressible fluid, electrical actuators, elements formed from a resilient or compressible material, or the like”) each disposed inside a single hollow tube (Figure 6- both shaft 304 and second cylinder 320 are shown to be disposed inside first cylinder 310) and there is a pneumatic system adapted to activate the cylinders ([0080]- spring of the knee actuator can be replaced by a resilient or compressible member such as pneumatic mechanism) and one each disposed on each side of a human leg (Figure 1- actuator 300 is understood to be disposed on each side of a human leg when two devices area applied to assess the user’s gait cycle), wherein each hollow tube at the proximal end is attached to a knee brace or other leg holding device (Figure 1- actuator 300 having first cylinder 310 is shown to attached to the proximal frame 110) and at the distal end is attached to an ankle brace or cuff (Figure 1- actuator 300 having first cylinder 310 with a distal end attached to the distal frame 120 having a lower pelotte carrier 150 near ankle joint 140), wherein there is a pneumatic system adapted to activate the cylinders to move inside the hollow tube ([0080-0096]- discusses the structures of the actuators and how they move relative to each other and wherein a series of springs are also used and loaded to activate the actuator 300, [0080]- discusses that pneumatic means may be used to have the same results of motion and stiffness of springs, Figure 6) and the pneumatic or hydraulic cylinders (Figures 1 & 6- actuators 300 having shaft 304 and second cylinder 320) are not jointed or hinged (Figures 1 & 6- shows actuators 300 having shaft and second cylinder 320 to be straight and not jointed or hinged within the structure of the actuator 300) and extend from the knee brace to the ankle brace as a unitary structure (Figure 1- actuator 300 having strut 304 and second cylinder 320 is shown to extend from the proximal frame 110 to the distal frame 120). 
Regarding claim 2, Thorsteinsson discloses the system of claim 1 as discussed above. Thorsteinsson further discloses comprising four cylinders (Figure 1- actuators 300, 400, wherein when orthosis 10 is worn on each leg for gait analysis there will be a total of four actuators in total, [0010-0011]), two cylinders each configured to be placed on each side of each leg of a patient (Figure 1- actuators 300,400 on each side of each applied orthosis 10 on each leg of the user).
Regarding claim 3, Thorsteinsson discloses the system of claim 1 as discussed above. Thorsteinsson further discloses wherein the knee brace (Figures 1 & 2- upper frame 110) is a resistance flexion knee brace (Figures 1 & 2- upper frame 110 with knee joint 200 forms a resistance flexion knee brace, [0077-0080]- discusses how the structures within actuators 300 work together to provide a compressive stiffness which also dampens or limits movement of the knee joint 200 which is capable of resisting flexion).
Regarding claim 5, Thorsteinsson discloses the system of claim 1 as discussed above. Thorsteinsson further discloses wherein the top of the cylinder (Figure 6- inherent top of strut 304 of actuator 300) has an extended structure (Figure 6- connecting member 305 of strut 304) disposed at substantially right angles to the cylinder length (see annotated Figure 6 below- indicated axis of member 305 is shown to be disposed at a right angle relative to the length of strut 304 and second cylinder 320) that has an end that extends through a slot in the hollow tube (Figure 6- connecting member 305 extends though a slot or opening which is disposed through the mated first and second cylinders 310,320).

    PNG
    media_image1.png
    440
    524
    media_image1.png
    Greyscale

Regarding claim 6, Thorsteinsson discloses the system of claim 5 as discussed above. further discloses wherein the extended structure (Figure 6- connecting member 305) is disposed at right angles to the cylinder length and slot (see annotated Figure 6 above- indicated axis of member 305 is shown to be disposed at a right angle relative to the length of strut 304 and second cylinder 320 and also the indicated axis of the slot or opening) in the hollow tube are configured to limit the movement of a human knee joint ([0077-0080]- discusses how the shaft 304, cylinders 310,320, and springs 302,306 work together to provide a compressive stiffness which also dampens or limits movement of the knee joint 200).
Regarding claim 7, Thorsteinsson discloses the system of claim 1 as discussed above. Thorsteinsson further discloses wherein the ankle brace (Figures 1 & 2- lower frame 120 with pelotte carrier 150 above the ankle joint 140) has straps to secure the brace around the leg above the ankle ([0060]- “the pelotte carriers 150 are in the form of rigid semi-circular or U shaped members configured to be positioned about the front of a patient's leg and secured to the leg by straps 152 extending and secured about the rear of the patient's leg to fasten the orthotic frame 100 in position”).
Regarding claim 8, Thorsteinsson discloses a method of distraction of knee joints (Abstract) comprising fitting a leg with a knee joint with an apparatus (Figure 1- intelligent knee, ankle, foot orthosis 10) comprising two pneumatic or hydraulic cylinders (Figure 1- second cylinder 320 and shaft 304 of actuators 300, [0080]) disposed inside a single hollow tube (Figure 6- shaft 304 and second cylinder 320 are shown to be disposed inside first cylinder 310) and there is a pneumatic system adapted to activate the cylinders ([0080]- spring of the knee actuator can be replaced by a resilient or compressible member such as one with pneumatic means) and one each disposed on each side of a human leg (Figure 1- actuator 300 is understood to be disposed on each side of a human leg when two devices area applied to assess the user’s gait cycle), wherein each hollow tube at the proximal end is attached to a knee brace or other leg holding device (Figure 1- actuator 300 having first cylinder 310 is shown to attached to the proximal frame 110) and at the distal end is attached to an ankle brace or cuff (Figure 1- actuator 300 having first cylinder 310 with a distal end attached to the distal frame 120 having a lower pelotte carrier 150 near ankle joint 140), wherein there is a pneumatic system adapted to activate the cylinders to move inside the hollow tube ([0080-0096]- discusses the structures of the actuators and how they move relative to each other and wherein a series of springs are also used and loaded to activate the actuator 300, [0080]- discussed replacement to be pneumatic, Figure 6) and the pneumatic or hydraulic cylinders (Figures 1 & 6- actuators 300 having shaft 304 and second cylinder 320) are not jointed or hinged (Figures 1 & 6- shows actuators 300 having shaft and second cylinder 320 to be straight and not jointed or hinged within the structure of the actuator 300) and extend from the knee brace to the ankle brace as a unitary structure (Figure 1- actuator 300 having strut 304 and second cylinder 320 is shown to extend from the proximal frame 110 to the distal frame 120). 
Regarding claim 9, Thorsteinsson discloses the method of claim 8 as discussed above. Thorsteinsson further discloses wherein the knee brace (Figure 1- proximal frame member 110) is a flexion brace ([0070-0071]- the knee actuator 300 in of the knee brace controls the flexion of the knee joint 200 by providing a variable resistive force against the movement of the knee joint 200, usually during the stance phase) that has a stop structure to limit the movement of the knee joint to which it is attached (Figure 4- a fours point knee joint 200 with a fixed lower reference 202 and a movable upper follower 204 connected by two levers 206; [0066]- “The four-point knee joint reduced variations between the movement of the patient’s leg and movement of the orthotic frame”).
Regarding claim 10, Thorsteinsson discloses the method of distraction of knee joints of claim 8 as discussed above. Thorsteinsson further discloses wherein the top of the cylinder (Figure 6- inherent top of strut 304 of actuator 300) has an extended structure (Figure 6- connecting member 305 of strut 304) disposed at substantially right angles to the cylinder length (see annotated Figure 6 above- indicated axis of member 305 is shown to be disposed at a right angle relative to the length of strut 304 and second cylinder 320) that has an end that extends through a slot in the hollow tube (Figure 6- connecting member 305 extends though a slot or opening which is disposed through the mated first and second cylinders 310,320).
Regarding claim 11, Thorsteinsson discloses the method of distraction of knee joints of claim 8 as discussed above. Thorsteinsson further discloses wherein the extended structure (Figure 6- connecting member 305) is disposed at right angles to the cylinder length and slot (see annotated Figure 6 above- indicated axis of member 305 is shown to be disposed at a right angle relative to the length of strut 304 and second cylinder 320 and also the indicated axis of the slot or opening) in the hollow tube are configured to limit the movement of a human knee joint ([0077-0080]- discusses how the shaft 304, cylinders 310,320, and springs 302,306 work together to provide a compressive stiffness which also dampens or limits movement of the knee joint 200).
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thorsteinsson (US 2008/0039756 A1) in view of Castro (US 2011/0172576 A1).
Regarding claim 4, Thorsteinsson discloses the system of claim 1 as discussed above wherein the cylinders are pneumatic ([0080]- “Further, spring elements may be replaced with other resilient or compressible members such as hydraulic, pneumatic, or other actuators using a compressible or incompressible fluid, electrical actuators, elements formed from a resilient or compressible material, or the like”).
Thorsteinsson does not disclose that the means to activate is a hand operated hand pump. Castro teaches a hand operated air pump as a means to activate an analogous pneumatic cylinder (Figure 5b- piston 50 slides forward into piston cylinder 46; [0031]), providing a more affordable/cost effective means to pneumatically, manually and slidingly activate the cylinders to facilitate exertion of pressure (Castro- [0033-0034]). Thorsteinsson and Castro are analogous because both teach activation of a compressible cylinder for an orthosis.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the air or gas used to power the pneumatic strut as disclosed by Martinez with a hand operated air pump as taught by Castro. This would have provided a more affordable/cost effective means to pneumatically, manually and slidingly activate the cylinders to facilitate exertion of pressure (Castro- [0033-0034]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thorsteinsson (US 2008/0039756 A1).
Regarding claim 12, Thorsteinsson discloses a method of distraction of knee joints of claim 8 as discussed above. 
Thorsteinsson explicitly disclose constructing a data array or chart correlating air or hydraulic pressure with piston extension and using the chart to construct a protocol for treatment distraction of knee joints. Thorsteinsson does disclose a system coupled with the orthosis for diagnostic and biometric evaluation of an orthosis for ambulatory disorders using kinematic sensors to collect data and the date is stored and read by a control element (Claim 34) with a control program (Claim 27). Thorsteinsson also discloses a base unit with a computer system to retrieve kinematic data read by the control element. This data is used for diagnostic and biometric evaluation (claim 34). The diagnostic and biometric evaluation "may be used to control actuators of the orthotic frame 100 to affect active assistive strategies to assist a person's gait" [0191].  A person of ordinary skill would recognize that the technology and methods of data collection and analysis of Thorsteinsson is capable of providing the data, providing easier analysis and visualization of the accumulated data. Furthermore, there is no criticality of how the data is constructed into a data array or chart in the claims or the specification of the instant application. Thus, the disclosure of Thorsteinsson as described above meets the claimed limitation of the invention.
Therefore, it would have been obvious to one of ordinary skill in the art to have relied upon the data disclosed by Thorsteinsson to have either mentally, physically, or by using a computerized/electronic process construct a data array and having used this data array to construct a protocol for treatment distraction of knee joints as this would be a cost effective, efficient, and more environmentally friendly approach in prescribing a protocol and would provide easier analysis and visualization of the accumulated data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5547464 A (Luttrell)
US 20110071452 A1 (Auberger)
US 20170367852 A1 (Kazerooni)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        September 27, 2022


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786